DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see heading “...1-2...” on p. 6 of the Remarks, filed 13 April 2022, with respect to objected claims 3 and 5 having been rewritten in independent form, have been fully considered and are persuasive.  The rejection of 7 March 2022 has been withdrawn. 

Allowable Subject Matter
Claims 3, 5, 7 – 10 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The claimed invention is directed to an image forming apparatus comprising an image processing device that performs correction on an image and a vital sensor provided on an operating device of the image forming apparatus, detecting a blood oxygen levels of the user who is operating the operating device.
i.	Regarding claim 3, the cited prior art fails to singularly or collectively disclose the image forming apparatus wherein when the blood oxygen level detected again is lower than the average value, as the correction on the image in accordance with the result of the comparison, the image processing device performs either (i) change a hue of the image to a predetermined warm color, (ii) decrease a brightness of the image by a predetermined value, (iii) reduce a saturation of the im- age by a predetermined value, and (iv) increase a size of the image by a predetermined amount.
Thus, claim 3 is allowed.
ii.	Claims 7 – 10 depend from and inherit the limitations of claim 3.
Thus, claims 7 – 10 are allowed.
iii.	Regarding claim 5, the cited prior art fails to singularly or collectively disclose the image forming apparatus wherein when an amount of change in the blood oxygen levels of the user read out and the blood oxygen level detected again is on a downward trend, as the correction on the image in accordance with the time-serial change, the image processing device performs either (i) change a hue of the image to a predetermined warm color, (ii) decrease a brightness of the image by a pre- determined value, (iii) reduce a saturation of the image by a predetermined value, and (iv) increase a size of the image by a predetermined amount.
Thus claim 5 is allowed.
---
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Aaron Midkiff whose telephone number is (571)270-5875. The examiner can normally be reached Monday - Friday, 8:00am - 4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amr Awad can be reached on (571)272-7764. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/AM/
/AMR A AWAD/Supervisory Patent Examiner, Art Unit 2621